                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


SARA BILLS,

                    Plaintiff,
                                                    Case No. 19-cv-148-pp
      v.

TLC HOMES INC.,

                    Defendant.


    ORDER GRANTING JOINT MOTION FOR SETTLEMENT APPROVAL
(DKT. NO. 43), GRANTING PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES
    AND COSTS (DKT. NO. 44), GRANTING PLAINTIFF’S MOTION FOR
  APPROVAL OF SERVICE AWARD (DKT. NO. 46) AND DISMISSING CASE


      The plaintiff filed a collective and class action on behalf of herself and

similarly situated current and former hourly-paid, non-exempt Direct Service

Professionals (DSPs) employed by the defendant. Dkt. No. 1. According to the

plaintiff, the defendant did not include all non-discretionary forms of monetary

compensation (such as bonuses, stipends, incentives and other monetary

awards) in its regular rates of pay for purposes of calculating overtime. Id. A

little over a year after the case was filed, in April 2020, the court preliminarily

approved the parties’ settlement and certified two classes: a collective class

under the Fair Labor Standards Act (FLSA) and a Rule 23 class under

Wisconsin’s Wage Payment and Collection Laws (WWPCL). Dkt. No. 31. The

parties since have filed a joint motion for settlement approval, dkt. no. 43, and

the plaintiff has filed a motion for attorneys’ fees and costs, dkt. no. 44, and a

motion for approval of the service award, dkt. no. 46.



                                         1

           Case 2:19-cv-00148-PP Filed 10/08/20 Page 1 of 11 Document 53
I.    Joint Motion for Settlement Approval (Dkt. No. 43)

      Both the FLSA collective action and the Rule 23 class action settlement

require judicial approval. The Rule 23 class action settlement requires a

hearing—the court may approve it only after a hearing and on a finding that

the settlement is fair, reasonable and adequate. Fed. R. Civ. P. 23(e)(2). The

rule requires consideration of the following factors:

      (A) the class representatives and class counsel have adequately
      represented the class;

      (B) the proposal was negotiated at arm's length;

      (C) the relief provided for the class is adequate, taking into account:

             (i) the costs, risks, and delay of trial and appeal;

             (ii) the effectiveness of any proposed method of distributing
             relief to the class, including the method of processing class-
             member claims;

             (iii) the terms of any proposed award of attorney's fees,
             including timing of payment; and

             (iv) any agreement required to be identified under Rule
             23(e)(3); and

      (D) the proposal treats class members equitably relative to each
      other.

Fed. R. Civ. P. 23(e)(2).

      The considerations in the rule overlap with the factors articulated by the

Seventh Circuit: “(1) the strength of the case for plaintiffs on the merits,

balanced against the extent of settlement offer; (2) the complexity, length, and

expense of further litigation; (3) the amount of opposition to the settlement; (4)

the reaction of members of the class to the settlement; (5) the opinion of

competent counsel; and (6) stage of the proceedings and the amount of

discovery completed.” Wong v. Accretive Health, Inc., 773 F.3d 859, 863 (7th

Cir. 2014) (citations omitted); Fed. R. Civ. P. 23(e)(2).

                                          2

        Case 2:19-cv-00148-PP Filed 10/08/20 Page 2 of 11 Document 53
      A.     Adequacy of Representation—Rule 23(e)(2)(A)

      The court previously appointed the plaintiff as representative of the

collective and Rule 23 classes. Dkt. No. 31 at 2. The court certified the

following two classes:

      A FLSA collective class of all hourly-paid, non-exempt DSPs
      employed by TLC Homes between January 28, 2016 and January
      28, 2019, who received a non-discretionary Retention Bonus, Pick-
      up Stipend, or Direct Care Worker Fund bonus in addition to their
      straight time rate of pay during workweeks in which said employees
      worked in excess of forth (40) hours.

      A Fed. R. Civ. P. 23 class of all hourly-paid, non-exempt DSPs
      employed by Defendant between January 28, 2017 and January 28,
      2019, who received a nondiscretionary Retention Bonus, Pick-up
      Stipend, or Direct Care Worker Fund bonus in addition to their
      straight time rate of pay during workweeks in which said employees
      worked in excess of forty (40) hours.

Dkt. No. 31 at 2. The court found the claims asserted by the plaintiff to be

representative of the classes and it has not identified any conflicting interests

between the plaintiff and the other class members. In addition, class counsel,

the law firm of Walcheske & Luzi, adequately represented the class throughout

the litigation; the firm has handled dozens of similar disputes in federal courts

in this state. Dkt. No. 28 at ¶6. With respect to this first factor, the court is

satisfied that class is adequately represented.

      B.     Arm's Length Negotiations and Non-Collusiveness of Settlement
             Process—Rule 23(e)(2)(B) and the Seventh Circuit's First Factor

      The Seventh Circuit has emphasized that the “most important factor

relevant to the fairness of a class action settlement is the strength of plaintiff’s

case on the merits balanced against the amount offered in the settlement.”

Wong, 773 F.3d at 863. The parties have identified a genuine dispute about

liability: (1) whether the defendant failed to incorporate certain

nondiscretionary bonuses into the employees’ regular rates of pay for overtime

                                          3

        Case 2:19-cv-00148-PP Filed 10/08/20 Page 3 of 11 Document 53
calculation purposes; (2) whether the bonuses were nondiscretionary; (3)

whether the defendant willfully violated the FLSA; and (4) the amount of

liquidated damages (if any). Dkt. No. 27 at 8. They reached the settlement after

starting discovery and engaging in “months of arms-length settlement

negotiations between counsel.” Dkt. No. 43 at 7; Dkt. No. 28 at ¶¶11-17.

Counsel discussed the strength of the plaintiff’s claims and the defendant’s

defenses, as well as the monetary and non-monetary terms of settlement and

procedures. Dkt. No. 43 at 7. The plaintiff acknowledges the strengths and

weaknesses of her claims. Id. The court is satisfied that the parties negotiated

at arm’s length and in good faith, balancing the strength of the plaintiff’s case

on the merits against the amount offered in settlement. This factor also weighs

in favor of approving the settlement.

      C.    Adequacy of the Relief Provided by the Settlement—Rule
            23(e)(2)(C) and the Seventh Circuit's Second and Sixth Factors

      When considering the adequacy of relief, Rule 23(e)(2) instructs the court

to take into consideration the costs, risks and delay of trial and appeal, the

effectiveness of the proposed method of distribution, the terms of any proposed

award and the agreements made in connection with the settlement. Fed. R. Civ.

P. 23(e)(2). Similarly, the Seventh Circuit looks to the complexity, length and

expense of further litigation and the stage of the proceedings and the amount

of discovery completed. Wong, 773 F.3d at 863.

      The Agreement provides for a gross settlement amount of $38,000, which

includes: (1) $12,689.13 for alleged unpaid overtime of the class members; (2)

$3,500 as a service payment to the plaintiff; and (3) $21,810.87 in attorneys’

fees and costs to class counsel. Dkt. No. 26-1 at 3, 8. The amounts of the

payments were determined by recalculating each members’ rate of pay for

overtime compensation purposes based on a methodology approved by the

                                        4

        Case 2:19-cv-00148-PP Filed 10/08/20 Page 4 of 11 Document 53
United States Department of Labor. Id. at 24. The Agreement is structured so

that a member automatically receives a pro rata share of the settlement award

without having to file a claim. Id. at 9. If an FLSA collective class member opts

in, he or she will receive an increased award. Dkt. No. 27 at 9.

             1.    The Costs, Risks, and Delay of Trial and Appeal—Rule
                   23(e)(2)(C)(i)

      This case has been pending for close to two years. The parties exchanged

initial disclosures, the plaintiff served written discovery and the defendant

provided time and payroll records for its DSPs. Dkt. No. 28 at 3. Class counsel

noted discrepancies and the defendant revised its calculations. Id. The parties

acknowledge that they were preparing for extensive discovery prior to the

settlement. Dkt. No. 43 at 8. Before this case could go to trial, there would have

been substantial discovery and the briefing of dispositive motions.

             2.    The Effectiveness of Any Proposed Method of Distributing
                   Relief to the Class, Including the Method of Processing Class-
                   Member Claims—Rule 23(e)(2)(C)(ii)

      The court first looks at the size of the class: there are fifty-one1

individuals who are Rule 23 class members and who also opted in to the FLSA

collective class. Dkt. No. 43 at 5. Overall, there are 389 individuals who

comprise the Rule 23 class (that includes the previously mentioned fifty-one

collective class members). Id. The parties have laid out in the Agreement the

method of distributing the settlement checks to the class members—the

settlement checks will be mailed to class counsel within thirty days after entry

of the final judgment for distribution to the plaintiffs. Dkt. No. 43-1 at 7. After

receiving the checks, class counsel will mail the checks to class members via



1 At the October 8, 2020 fairness hearing, the plaintiffs’ counsel indicated that
there were fifty-two collective members, with only two having opted out.
                                         5

        Case 2:19-cv-00148-PP Filed 10/08/20 Page 5 of 11 Document 53
U.S. Mail as soon as practicable but no later than ten days after receiving the

checks. Dkt. No. 47 at ¶28. The settlement checks expire 120 days after

issuance. Compare dkt. no. 43-1 at 7 with dkt. no. 43 at 5. If class counsel

becomes aware that a plaintiff did not receive the check or reports it lost or

destroyed, class counsel will alert defendant’s counsel who then will stop

payment on the original check and issue a new check. Id. Defendant’s counsel

calculated the allocation using uniform methods and class counsel

independently verified the amounts. Each class member’s allocation will be

treated as wage relief and the defendant will withhold payroll taxes and other

withholdings. Dkt. No. 43-1 at 9. The parties appear to have an effective

method of distribution as demonstrated by the Agreement and Exhibit A.

            3.     The Terms of any Proposed Award of Attorneys’ Fees,
                   Including Timing of Payment—Rule 23(e)(2)(C)(ii)

      The Agreement provides for the payment of $21,810.87 in attorneys’ fees

and costs using the lodestar method. Dkt. No. 43-1 at 8. While that amount

represents a greater award than that which may have been awarded using a

percentage calculation, class counsel has filed an affidavit revealing that it is

less than his actual billing rate for the hours worked on the case to date. Class

counsel represents that the actual amount of time and costs that the plaintiff’s

counsel spent litigating and resolving the case was $26,430.55 (approximately

$25,580 in attorneys’ fees and approximately $850.55 in litigation expenses

including the costs of sending notices). Dkt. No. 47 at ¶¶20, 22; Dkt. No. 48 at

¶10. Under the terms of the Agreement, the payments for any court-approved

attorneys’ fees and costs will be wired to the class counsel within thirty days

after the court has approved the payments (provided class counsel has

provided adequate account information at least ten days prior to this deadline).

Dkt. No. 43-1 at 9.

                                         6

        Case 2:19-cv-00148-PP Filed 10/08/20 Page 6 of 11 Document 53
            4.     Any Agreement Required To Be Identified Under Rule
                   23(e)(3)—Rule 23(e)(2)(C)(iv)

      The parties have not identified any agreement other than the Agreement

itself that must be considered pursuant to Rule 23(e)(3).

      The adequacy of relief weighs in favor of approving the Agreement.

      D.    Equitable Treatment of Class Members—Rule 23(e)(2)(D)

      All class members are entitled to a pro rata share and will receive the

same treatment. This factor weighs in favor of approving the Agreement.

      E.    The Amount of Opposition to the Settlement—the Seventh Circuit's
            Third and Fourth Factors

      The court is not aware of any opposition to the settlement.

      F.    The Opinion of Competent Counsel-The Seventh Circuit’s Fifth
            Factor

      Attorneys Luzi and Tobin filed declarations regarding the adequacy of the

settlement and the reasonableness of their fees. Attorney Tobin explains the

result is excellent for the class members because the award “practically

compensates the individuals for the vast majority (if not all) monetary damages

alleged in this matter. Dkt. No. 47 at 6. In addition to the opinions of class

counsel, Attorney Larry Johnson and Attorney Summer Murshid filed

declarations based on their years of practice in this field (with another firm).

Dkt. No. 49. Both Johnson and Murshid currently bill at a rate of $400 per

hour, which has been approved in this district, and both understand that class

counsel, Attorneys Luzi and Tobin, currently bill at rates of $400 and $325

respectively. Id. Based on their experience, these hourly rates are fair and

reasonable. This factor, too, weighs in favor of settlement.




                                         7

        Case 2:19-cv-00148-PP Filed 10/08/20 Page 7 of 11 Document 53
      G.     Final Approval

      After reviewing the Agreement and considering all the above factors, the

court will grant the joint motion for approval of settlement.

II.   Plaintiff’s Motion for Attorneys' Fees and Costs (Dkt. No. 44)

      Class counsel asks the court to approve fees and costs in the total

amount of $21,810.87 as contemplated by the Agreement and Release. Dkt.

No. 44. Counsel notes that this is a voluntary reduction from actual attorneys’

fees and costs to date, which total $26,430.55. Dkt. No. 47 at 6.

      Under FLSA, plaintiff may seek reimbursement for fees and costs. 29

U.S.C. §216(b). In addition, successful litigants may seek fees and costs under

Wis. Stat. §109.03(6). The Seventh Circuit urges courts to “do their best to

award counsel the market price for legal services, in light of the risk of

nonpayment and the normal rate of compensation in the market at the time.”

In re Synthroid Mktg. Litig. (“Synthroid I”), 264 F.3d 712, 718 (7th Cir. 2001).

Courts have the discretion to use either a percentage of the fund or lodestar

methodology. Florin v. Nationsbank of Georgia, N.A., 34 F.3d 560, 566 (7th Cir.

1994).

      Class counsel has calculated fees using the lodestar method, which is

“frequently employed in common fund cases.” Harman v. Lyphomed, Inc., 945

F.2d 969, 973 (7th Cir. 1991). To calculate the lodestar, the court “[m]ultipl[ies]

the hours reasonably expended by the reasonable hourly rates.” Id. at 974. “A

reasonable hourly rate is based on the local market rate for the attorney's

services.” Montanez v. Simon, 755 F.3d 547, 553 (7th Cir. 2014).

      The court initially had some hesitation with the award. Class counsel

asks for an award of $21,810.87 out of the $38,000 Gross Settlement Award—

approximately fifty-seven percent of the Gross Settlement Amount. However,


                                         8

         Case 2:19-cv-00148-PP Filed 10/08/20 Page 8 of 11 Document 53
the time spent and hourly rates appear reasonable and the amount is less than

the hours actually worked and billed ($26,430.55). In addition, the hourly rates

are $400 for Attorney Luzi and $325 for Attorney Tobin, both of whom are

experienced in FLSA and WWPCL cases. These rates are consistent with

market rates and supported by the declarations of Larry Johnson and Summer

Murshid.

      Although counsel did not provide time records, Attorney Tobin recounted

the work performed on this case in his declaration. Dkt. No. 47. After serving

written discovery and receiving the payroll records, class counsel reviewed the

defendant’s itemization and noted discrepancies. Dkt. No. 47 at ¶12. Defendant

revised the itemization and class counsel conducted a further review. Id. The

firm sent notice forms to 391 members of the FLSA collective class and

responded to dozens of members from the two classes. Id. at ¶18. Class

counsel drafted the various pleadings, including work on the Agreement, the

joint motion for preliminary and final approval. Overall, the firm has spent 74.9

hours litigating this case (58.4 by Attorney Tobin and 16.5 for Attorney Luzi).

Dkt. No. 45 at 6. Attorney Tobin bills at $325 an hour, resulting in total fees for

his 58.4 hours of work of $18,980. Attorney Luzi bills at $400 an hour,

resulting in total fees for his 16.5 hours of work of $6,600. The attorneys’ fees

worked and billed total $25,580, plus $850.55 in costs, primarily relating to

the filing fee and the sending of notices, for a total of $26,430.55 in fees and

costs—some $4,600 more than the amount of the requested award. The firm

will continue to spend hours taking care of the disbursement of the settlement

checks. The court will approve the unopposed award of fees and costs.




                                         9

        Case 2:19-cv-00148-PP Filed 10/08/20 Page 9 of 11 Document 53
III.   Plaintiff’s Motion for Approval of Service Award (Dkt. No. 46)

       The plaintiff also requests a service award of $3,500. Dkt. No. 46. “In

examining the reasonableness of a requested service award, courts consider:

(1) the actions the plaintiffs have taken to protect the interests of the class, (2)

the degree to which the class has benefited from those actions, and (3) the

amount of time and effort the plaintiffs expended in pursuing the litigation.”

Cook v. Niedert, 142 F.3d 1004, 1016 (7th Cir. 1998).

       It appears that the plaintiff has achieved a good result for the class,

having secured an award of “virtually all” of the class members’ damages. This

case has been pending close to two years and the parties have engaged in some

discovery. In addition, the service award appears to be fair and reasonable in

comparison to other awards in this district. Id. For example, this court

approved service awards of $5,000 in Pintor v. Hypro, Case No. 17-cv-890 (E.D.

Wis. 2018) and Pintor v. Fall River Group, Case No. 17-cv-865 (E.D. Wis.

2018). Last year, Judge J.P. Stadtmueller approved a $5,000 service award in

Weninger v. General Mills Operations, LLC, No. 18-CV-321-JPS, 2019 WL

1746703 (E.D. Wis. 2019). The court will grant the plaintiff’s motion for

approval of a $3,500 service award in this case.

IV.    Conclusion

       The court GRANTS the joint motion for approval of settlement. Dkt. No.

43. The court APPROVES the settlement as fair, reasonable and adequate

under Rule 23(e) of the Federal Rules of Civil Procedure.

       The court APPROVES the settlement payments to the settlement class.

Defendant’s counsel shall provide class counsel with the settlement checks for

the settlement class within thirty days of this order. Upon receiving the




                                         10

        Case 2:19-cv-00148-PP Filed 10/08/20 Page 10 of 11 Document 53
settlement check, class counsel must mail the settlement checks to the

settlement class via U.S. Mail within ten days.

      The settlement class members each have 120 days to negotiate or cash

their individual checks. If the checks are not cashed in that time, the amounts

revert to the defendant. Any settlement class member who negotiates or cashes

their settlement check is bound by the settlement.

      The court GRANTS the class counsel’s motion for approval of attorneys’

fees and costs. Dkt. No. 44. The court APPROVES the requested attorneys’ fees

and costs in the amount of $21,810.87.

      The court GRANTS the plaintiff’s unopposed motion for approval of

plaintiff’s service award. Dkt. No. 46. The court APPROVES the requested

payment in the amount of $3,500 to the plaintiff.

      The court ORDERS that this case is DISMISSED with prejudice and will

enter judgment accordingly.

      Dated in Milwaukee, Wisconsin this 8th day of October, 2020.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                       11

       Case 2:19-cv-00148-PP Filed 10/08/20 Page 11 of 11 Document 53
